DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant’s Amendment filed on February 14, 2022.  Claims 5, 6, 15 and 16 have been canceled.  Claims 1 and 11 have been amended.  Claims 1-4, 7-14 and 17-20 are still pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail analyzing the at least one non-interactive data using at least one artificial intelligence model, wherein the at least one artificial intelligence model comprises a natural language processing model; identifying a plurality of elements of the at least one non-interactive data based on the analyzing of the analyzing of the at least one non-interactive data, wherein the plurality of elements is the at least one subject and at least one object comprised in the at least one description; determining at least one relationship between the plurality of elements, wherein the generating of the at least one interactive story data is based on the determining wherein the plurality of elements comprises a first element and a second element, wherein the at least one relationship comprises at least one of an action performed by the first element in relation to the second element and an associated between the first element and the second element, and establishing at least one first relation between the plurality of elements based on the analyzing of the second data, wherein the generating of the at least one interactive story data is based on the establishing in combination with all the elements of the independent  claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
March 3, 2022